Citation Nr: 0926465	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  01-09 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1.  Entitlement to service connection for residuals of 
pancreatitis with acute renal failure, to include 
hypertension, digestive problems, a nervous disorder, 
tremors, tension type headaches, a left eye disability and 
kidney problems.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to December 
1980.  He subsequently had training in the United States 
Naval Reserves for a number of years.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the VA Regional Office (RO) in Chicago, Illinois 
that denied service connection for residuals of pancreatitis 
with acute renal failure, to include hypertension, digestive 
problems, a nervous disorder, tremors, tension type 
headaches, a left eye disability and kidney problems and mild 
intermittent lumbar strain.

This case was remanded by decisions of the Board in December 
2003 and October 2007.

Following review of the record, the issue of entitlement to 
service connection for residuals of pancreatitis with acute 
renal failure, to include hypertension, digestive problems, a 
nervous disorder, tremors, tension type headaches, a left eye 
disability and kidney problems will be addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  All notification and development needed to fairly 
adjudicate the claim of entitlement to service connection for 
a low back disorder has been accomplished.

2.  Low back disability was first clinically indicated many 
years after discharge from active duty and training.




CONCLUSION OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service or training. 38 U.S.C.A. §§ 101 (24) 106, 1131, 1137 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he now has a low back disorder that 
is of service or training onset for which service connection 
should be granted. 

Preliminary Considerations - VA's Duty to Assist the Veteran

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency or original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board observes that the duty to notify the Veteran was 
not fully satisfied prior to the initial unfavorable decision 
on the claim of entitlement to service connection for a low 
back disorder.  Under such circumstances, VA's duty to notify 
may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim. See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).

In this case, the VCAA duty to notify was satisfied in 
letters sent to the appellant in October 2004 and August 2008 
that fully addressed the required notice elements.  Although 
full notice was not sent before the initial AOJ decision in 
this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the matter in 
supplemental statements of the case issued in August 2005, 
June 2007 and April 2009 after adequate notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, service connection is being denied.  Therefore, 
no rating or effective date will be assigned with respect to 
the claimed condition.

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of entitlement to service connection 
for a low back disorder.  Private clinical data as well as 
voluminous VA clinical records have been received and 
associated with the claims folder.  The Veteran was afforded 
a VA examination in this regard in June 2000.  The case was 
remanded for further development on two occasions during the 
course of the appeal.  The appellant has submitted numerous 
statements, including background history and circumstances of 
his service in support of his claim.  Neither the appellant 
nor his representative contends that there is outstanding 
evidence as to the issue of entitlement to service connection 
for a low back disorder that has not been considered.  The 
Board thus finds that further assistance from VA would not 
aid the Veteran in substantiating this claim for reasons 
explained below.  Therefore, VA does not have a duty to 
assist that is unmet with respect to this issue on appeal. 
See 38 U.S.C.A. § 5103A (a) (2); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  The claim of 
entitlement to service connection for a low back disorder is 
ready to be considered on the merits.

Law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in active 
military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2008).  To 
establish service connection, there must be evidence of an 
etiological relationship between a current disability and 
service. Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training (ACDUTRA) or injury 
incurred while performing inactive duty training (INACDUTRA). 
38 U.S.C.A. §§ 101 (24) 106, 1110, 1131 (West 2002 & Supp. 
2008).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2008).

Factual Background and Legal Analysis

The Veteran's service treatment records from his period of 
active service in 1980 do not refer to any back complaints or 
findings.  No discharge examination report is available.  
Available ACDUTRA records and documentation on microfilm do 
not indicate an injury to the back.   

The record reflects that the appellant filed a claim in March 
2000 for multiple conditions including a back disorder.  
Pursuant to his claim for service connection, he was afforded 
VA spine and neurological examinations in 2000.  He was 
reported to have stated that he had had a history of 
intermittent low back pain for several year without a history 
of injury.  On examination, limitation of motion was shown to 
be within normal limits but straight leg raising was positive 
at 30 degrees of elevation.  There was some evidence of 
diminished patellar and Achilles tendon reflexes on both 
sides.  Following spine examination, a diagnosis of mild 
intermittent lumbosacral strain was rendered.  Muscle spasm 
was reported on VA neurological examination and some 
tenderness was elicited in the paraspinal area of the lumbar 
muscles.  A diagnosis of low back strain was rendered on this 
examination.  The Veteran indicated during examination that 
he had received no treatment from a physician in over 10 
years since leaving the Navy.

Subsequently received were clinical records from the La 
Crosse Lutheran Hospital and St. Francis Medical Center 
showing that the Veteran was admitted for over a month 
between May and June 1981 for acute pancreatitis and acute 
renal failure.  It was noted that there was no history of 
surgical or medical problems or previous illnesses except for 
prostatitis several months before.  Physical examinations 
were performed and no back symptoms or problems were noted.  

Voluminous VA outpatient records dating from 2000 through 
2008 reflect that the Veteran sought treatment for chronic 
multiple-site musculoskeletal pain and symptoms, including 
the back.  In July 2001 it was noted that he had many somatic 
complaints, and that he complained of pain in the back from a 
reported work-related injury.

The Board points out in this instance that although the 
veteran now claims that a back disorder is related to 
service, there is no documentation in the record that 
corroborates his assertions.  It is found that even if he did 
have trauma to the back or symptoms in service, there is no 
evidence of any continuing residuals of such in the immediate 
years after discharge from active duty or training.  The 
evidence does not document lumbar spine symptomatology until 
VA examination in 2000.  At that time, the appellant denied 
previous medical treatment, but did indicate in VA outpatient 
records in July 2001 that he had back pain from a work-
related injury.  There is no reference to an in-service back 
injury during Naval Reserve training, or in private records 
dated in 1981.  No physician in the record has ascribed a 
current low back disorder to any incident of military 
service.  Under the circumstances, service connection must be 
denied on the basis that a back injury was not shown during 
training or active duty, and was first clinically indicated 
many years thereafter. See 38 U.S.C.A. §§ 101 (24) 106, 1131 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2008).

In reaching the above conclusion, the Board has considered 
the benefit-of-the-doubt doctrine.  However, the 
preponderance of the evidence is against the claim and 
service connection is denied. See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a low back disorder is denied.




REMAND

The Board finds that following receipt of information 
obtained following the Board's October 2007 remand, further 
development is required with respect to the remaining issue 
on appeal.  

The record contains an RO memorandum for the record dated in 
January 2003 documenting RO efforts to obtain information in 
support of the Veteran's claim.  One point noted that the 
appellant appeared to have been performing annual training at 
Fort McCoy, Wisconsin, and that medical emergencies for that 
facility were normally treated at Tomah Memorial Hospital in 
Tomah, Wisconsin, and occasionally at the Tomah VA Medical 
Center.

In this regard, the Board observes that following the Board's 
October 2007 remand, clinical records from St. Francis 
Medical Center in May 1981 were received indicating that the 
Veteran was "apparently" from Camp McCoy, and had been 
initially admitted to the Tomah Hospital before transfer to 
St. Francis.  The fact that the Veteran had been initially 
admitted to the Tomah Hospital was not known previously.  The 
Board is of the opinion that the Tomah Hospital records may 
contain information significant to the Veteran's claim and 
should be retrieved.  The RO should thus contact the 
appellant and request that he submit authorization for 
release of any outstanding private medical records from the 
Tomah Memorial Hospital.  For expeditious receipt of the 
records, the appellant should be advised to attempt to secure 
these on his own.  

The Board observes, however, that from the St. Francis 
records it is unclear as to whether the Veteran was treated 
at the private Tomah Memorial Hospital, or the VA Medical 
Center at Tomah.  Therefore, the RO should request records 
for the Veteran from the Tomah VA Medical Center dating back 
to 1980.

Finally, in the Informal Hearing Presentation dated in June 
2009, the Veteran's representative pointed out that an RO 
request to the Great Lakes Naval Hospital listed the dates of 
records to be retrieved as December 2001 to December 2002, 
and that this was erroneous because the Veteran's hospital 
admission was in 1981.  The RO should thus re-contact Great 
Lakes and request records dating from 1980.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be 
contacted and asked to complete 
and return the appropriate release 
forms for VA to request clinical 
records from the Tomah Memorial 
Hospital.  He should also be 
advised that he should attempt to 
retrieve the clinical records on 
his own and submit them to VA.

2.  The RO should contact the 
Tomah VA Medical Center and the 
Great Lakes Naval Hospital and 
request all records pertaining to 
the Veteran's treatment dating 
back to 1980.

3.  Following a reasonable time 
for receipt of additional 
information, the appellant should 
be scheduled for an examination by 
a VA medical specialist in 
internal medicine to determine 
whether the Veteran now has any 
residuals of the May 1981 episode 
of pancreatitis.  The claims 
folder and a copy of this remand 
must be provided to the examiner 
in connection with the 
examination.  The examiner must 
indicate whether or not the claims 
folder is reviewed.  All tests and 
studies deemed necessary should be 
performed and clinical findings 
should be reported in detail.  The 
examination report should reflect 
consideration of the veteran's 
documented medical history, 
current complaints, and other 
assertions, etc., and should be 
returned in a narrative format.

Based on physical examination and 
a thorough review of the clinical 
record, the examiner should 
provide opinions with complete 
rationale, as to whether it is at 
least as likely as not (a 50 
percent probability or better) the 
Veteran currently has any 
manifestations or residuals of 
pancreatitis in May 1981.  Any 
residual disability or disorder 
should be clearly delineated.  [It 
should be noted that the appellant 
is claiming hypertension, 
digestive problems, a nervous 
disorder, tremors, tension type 
headaches, eye disability and 
kidney problems secondary to 
pancreatitis in May 1981.]

The examiner should provide 
thorough and detailed rationale 
for the opinions provided and the 
report must be returned in a 
narrative format. 

4.  The Veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2008).

5.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If a 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. 

6.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the appellant and 
his representative should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


